Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alan J. Kasper on 11/13/2021.
The application has been amended as follows: 
Claim 16:
Line 17, AFTER “longitudinal guide,” ADD on a new line:  “wherein said siphon element is pivotable,”
DELETE: Claim 17
Claim 20:
Line 15, AFTER “latching connection,” DELETE:  “and”
Line 15, AFTER “latching connection,” ADD on a new line:  “wherein said siphon element is pivotable, and”
Reasons for Allowance
Claims 16, 18, 20–21 and 23–35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16:
The primary reason for allowance is the inclusion of the combination of the limitations “wherein said siphon element is pivotable” and “wherein the mounting element is a lid which closes the siphon seat in the region of the access opening.”  The closest prior arts are Fuqua (USPN 0784849), Paitchell (USPN 4523740), Hansen (US PGPub 20150129788 A1), Weimerskirch (USPN 1284165), Bowerman (USPN 0427546), Cronje et al. (US PGPub 20110115215 A1) and Schultz (DE 202016006857 U1).  
The prior art Fuqua discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “the mounting element [being] a lid which closes the siphon seat in the region of the access opening.”  
The prior art Paitchell discloses O-rings that provide a seal tight connection, but does not disclose any additional limitations within the claim.  
The prior art Hansen discloses a seal between an actuator and a housing, but does not disclose any additional limitations within the claim.  
The prior art Weimerskirch discloses a trap that is capable of being moved to one of two positions, but does not disclose any additional limitations within the claim.  
The prior art Bowerman discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “the mounting element [being] a lid which closes the siphon seat in the region of the access opening.”  
The prior art Cronje et al. discloses a plumbing connection, but does not disclose “wherein said siphon element is pivotable.”  
The prior art Schultz discloses a siphon that has a lid that is used as a mounting element which closes the siphon seat, but does not disclose “wherein said siphon element is pivotable.”  
None of the prior arts teach the combination of the limitations “wherein said siphon element is pivotable” and “wherein the mounting element is a lid which closes the siphon seat in the region of the access opening” as it relates to the siphon element, which is independent claim 16.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 20:
The primary reason for allowance is the inclusion of the combination of the limitations “wherein said siphon element is pivotable” and “the siphon element is connected to the mounting element by means of a longitudinal guide.”  The closest prior arts are Fuqua (USPN 0784849), Paitchell (USPN 4523740), Hansen (US PGPub 20150129788 A1), Weimerskirch (USPN 1284165), Bowerman (USPN 0427546), Cronje et al. (US PGPub 20110115215 A1) and Schultz (DE 202016006857 U1).  
The prior art Fuqua discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “the siphon element [being] connected to the mounting element by means of a longitudinal guide.”  
The prior art Paitchell discloses O-rings that provide a seal tight connection, but does not disclose any additional limitations within the claim.  
The prior art Hansen discloses a seal between an actuator and a housing, but does not disclose any additional limitations within the claim.  
The prior art Weimerskirch discloses a trap that is capable of being moved to one of two positions, but does not disclose any additional limitations within the claim.  
The prior art Bowerman discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “the siphon element [being] connected to the mounting element by means of a longitudinal guide.”  
The prior art Cronje et al. discloses a plumbing connection, but does not disclose “wherein said siphon element is pivotable.”  
The prior art Schultz discloses a siphon that has a lid that is used as a mounting element which closes the siphon seat, but does not disclose “wherein said siphon element is pivotable.”  
None of the prior arts teach the combination of the limitations “wherein said siphon element is pivotable” and “wherein the siphon element is connected to the mounting element by means of a longitudinal guide” as it relates to the siphon element, which is independent claim 20.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 24:
The primary reason for allowance is the inclusion of the limitation “at least one guide structure is arranged between the siphon seat and the siphon element.”  The closest prior arts are Fuqua (USPN 0784849), Paitchell (USPN 4523740), Hansen (US PGPub 20150129788 A1), Weimerskirch (USPN 1284165), Bowerman (USPN 0427546), Cronje et al. (US PGPub 20110115215 A1) and Schultz (DE 202016006857 U1).  
The prior art Fuqua discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “at least one guide structure is arranged between the siphon seat and the siphon element.”  
The prior art Paitchell discloses O-rings that provide a seal tight connection, but does not disclose any additional limitations within the claim.  
The prior art Hansen discloses a seal between an actuator and a housing, but does not disclose any additional limitations within the claim.  
The prior art Weimerskirch discloses a trap that is capable of being moved to one of two positions, but does not disclose any additional limitations within the claim.  
The prior art Bowerman discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “at least one guide structure is arranged between the siphon seat and the siphon element.”  
The prior art Cronje et al. discloses a plumbing connection, but does not disclose “wherein said siphon element is pivotable.”  
The prior art Schultz discloses a siphon that has a lid that is used as a mounting element which closes the siphon seat, but does not disclose “at least one guide structure is arranged between the siphon seat and the siphon element.”  
None of the prior arts teach the limitation “at least one guide structure is arranged between the siphon seat and the siphon element” as it relates to the siphon element, which is independent claim 24.  Also, no motivation is found to modify the prior art to obtain the claimed invention. 
Claim 31:
The primary reason for allowance is the inclusion of the limitation “wherein the siphon arrangement has a retention space, which is designed in such a way that an object situated in the tube can fall into the retention space during a rotation from the use position to the maintenance position, wherein the retention space extends outward from the siphon wall.”  The closest prior arts are Fuqua (USPN 0784849), Paitchell (USPN 4523740), Hansen (US PGPub 20150129788 A1), Weimerskirch (USPN 1284165), Bowerman (USPN 0427546), Cronje et al. (US PGPub 20110115215 A1) and Schultz (DE 202016006857 U1).  
The prior art Fuqua discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “wherein the siphon arrangement has a retention space, which is designed in such a way that an object situated in the tube can fall into the retention space during a rotation from the use position to the maintenance position, wherein the retention space extends outward from the siphon wall.”  
The prior art Paitchell discloses O-rings that provide a seal tight connection, but does not disclose any additional limitations within the claim.  
The prior art Hansen discloses a seal between an actuator and a housing, but does not disclose any additional limitations within the claim.  
The prior art Weimerskirch discloses a trap that is capable of being moved to one of two positions, but does not disclose any additional limitations within the claim.  
The prior art Bowerman discloses a siphon element that is rotated to connect and disconnect the sink from the drain, but does not disclose “wherein the siphon arrangement has a retention space, which is designed in such a way that an object situated in the tube can fall into the retention space during a rotation from the use position to the maintenance position, wherein the retention space extends outward from the siphon wall.”  
The prior art Cronje et al. discloses a plumbing connection, but does not disclose “wherein said siphon element is pivotable.”  
The prior art Schultz discloses a siphon that has a lid that is used as a mounting element which closes the siphon seat, but does not disclose “wherein the siphon arrangement has a retention space, which is designed in such a way that an object situated in the tube can fall into the retention space during a rotation from the use position to the maintenance position, wherein the retention space extends outward from the siphon wall.”  
None of the prior arts teach the limitation “wherein the siphon arrangement has a retention space, which is designed in such a way that an object situated in the tube can fall into the retention space during a rotation from the use position to the maintenance position, wherein the retention space extends outward from the siphon wall” as it relates to the siphon element, which is independent claim 24.  Also, no motivation is found to modify the prior art to obtain the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753